DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 3 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Ito et al. (US 6,645,012) hereafter Ito in view of Bogiel et al. (US 7,104,812) hereafter Bogiel.
Regarding claim 1, Ito discloses, a connector 10 comprising: a pair of terminals 20, each of the terminals 20 including: a first sub-terminal 201 having a first plate-like fixation part 201a and a plurality of first elastic arms 201d extending from the first plate-like fixation part; and a second sub-terminal 202 having a second plate-like fixation part and a plurality of second elastic arms 202d extending from the second plate-like fixation part 202a, the first plate-like fixation part 202a of the first sub-terminal is laminated (covered bonded) on the second plate-like fixation part 202a of the second sub-terminal, 
However, Ito does not disclose the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row for electrically contacting a bus bar.
Bogiel discloses the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row for electrically contacting a bus bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row for electrically contacting a bus bar as taught by Bogiel in order to increase the contact surface area to have better and consistant electrical and better mechanical connection with mating connection portion of the bus bar.
Regarding claim 2, Ito as modified by Bogiel disclose, a pair of auxiliary terminals 203 laminated on outer sides of the pair of terminals 201, 202, respectively, wherein each of the auxiliary terminals has an auxiliary elastic arm arranged to abut against the plurality of first elastic arms and the plurality of second elastic arms of a corresponding one of the terminals (see fig. 110).
Regarding claim 3, Ito as modified by Bogiel discloses, an insulation spacer 13 arranged between the pair of terminals and configured for electrically isolating the pair of terminals (see fig. 6).
Regarding claim 17, Ito discloses,  a connector 10 comprising: a pair of terminals 20, each of the terminals 20 including: a first sub-terminal 201 having a first fixation 201a and a plurality of first elastic arms 201d extending from the first fixation part; and a second sub-terminal 202 having a second fixation part 202a and a plurality of second elastic arms 202d extending from the second fixation part, the first fixation part 201a of the first sub-terminal 201 is attached to the second fixation part of the second sub-terminal.
However, Ito does not disclose the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row for electrically contacting a bus bar.
Bogiel discloses the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row for electrically contacting a bus bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first elastic arms and the plurality of second elastic arms are alternately arranged in a row for electrically contacting a bus bar as taught by Bogiel in order to increase the contact surface area to have better and consistant electrical and better mechanical connection with mating connection portion of the bus bar.
Regarding claim 18, Ito as modified by Bogiel discloses an insulation housing 11; and a pair of auxiliary terminals 203 attached on respective outer sides of the pair of terminals 201, 202, each of the auxiliary terminals including an auxiliary elastic arm arranged to abut against the plurality of first elastic arms and the plurality of second elastic arms of a corresponding one of the terminals, the pair of terminals and the pair of auxiliary terminals assembled in the insulation housing 11 (see fig. 6).
Regarding claim 19, Ito as modified by Bogiel discloses one of the pair of terminals is a positive terminal, and the other is a negative terminal, one side of the insulation housing is formed with a slot 14, and the elastic arms of the pair of terminals are located in the slot 14 and adapted to be in electrical contact with a first positive bus bar 3 (fig. 7) and a first negative bus bar 4 on a bus bar 1 plug assembly 1 inserted into the slotc14, respectively. It is to be noted that pair of terminals are conductive, and can be designate as positive or negative terminal, which are able to connect or contact respective positive or negative bus bar, (in instant case, it is circuit board 1, fig. 3).
Regarding claim 20, Ito as modified by Bogiel discloses a first connection assembly for electrically connecting the positive terminal to a second positive bus bar; and a second connection assembly for electrically connecting the negative terminal to a second negative bus bar See figs. 3 and 7) In instant case the first and second connection assembly is integral.
Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 4, the prior art of record does not disclose a pair of conductive blocks, the insulation spacer, the pair of terminals and the pair of auxiliary terminals being clamped between the pair of conductive blocks.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has revised the rejection as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831